Citation Nr: 1139392	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected L4-5 herniated nucleus pulposus and migraine headaches.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1985 to March 1988 and from November 1989 to April 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from an August 2007 rating decision.  In May 2010, the Board denied, in part, secondary service connection for a psychiatric disorder and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2011 joint motion for remand (JMR), the Court vacated the Board's decision with respect to the claim concerning a psychiatric disorder and remanded the issue for compliance with the terms of the joint motion.  

In the JMR, it was asserted that the Board failed to address the "reasonably raised issue of direct service connection for a psychiatric disorder."  In this regard, the Board notes that a direct service connection claim was finally denied by the RO in 2005, and that the Board had only addressed the question of secondary service connection for a psychiatric disorder in its May 2010 decision.  As the Board is required to follow the order of the Court, jurisdiction over the direct service connection claim also now will be taken.  (In any event, the Veteran recently submitted a September 2011 medical opinion asserting the onset of the Veteran's psychiatric disability in service, which evidence had not been part of the record in 2005, and raises a reasonable possibility of substantiating the direct service connection claim.)  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.  


REMAND

Historically, the Board notes that other than a notation of anxiety on two nursing notes in July 1991 and January 1992, the service treatment records are completely silent for any complaints, treatment, abnormalities, or diagnosis for any psychiatric problems in service.  Similarly, VA treatment records from 1992 to 1993 are also negative for any reported psychiatric problems or abnormalities.  In fact, prior to receipt of the Veteran's claim for a psychiatric disorder in August 2004, the evidentiary record does not show any complaints, treatment, abnormalities or diagnosis for any psychiatric problems.  

Additionally, the Board notes that while the Veteran asserted that he was unemployable on numerous occasions prior to 2002, he indicated on an application for VA vocational training in March 2002 that he had been employed as a caretaker and supervised other workers.  He also reported that he was employed by the U.S. Postal Service from 2002 to 2004.  (See February 2006 VA claim).  As the Veteran claims to have had chronic psychiatric problems since service, any employment healthcare records would be potentially relevant to his claim and should be sought.  

Also, the evidentiary record indicates that the Veteran may be in receipt of Social Security disability benefits.  (See Veteran's May 2007 letter).  However, no action has been taken to confirm whether he is receiving disability benefits or to obtain any records from the Social Security Administration.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  

Accordingly, the claim is REMANDED to the RO for the following action:  

1.  The RO should undertake efforts to accomplish the following:  

a) obtain the names and addresses of all medical care providers who treated the Veteran for any psychiatric problems since his discharge from service.  Of particular interest are any records more proximate to the date of his discharge from service.  

b) confirm whether the Veteran is in receipt of Social Security disability and, if so, obtain copies of the records pertinent to the award of disability benefits, including the administrative decision and the medical records.  

c) obtain all medical records pertaining to the Veteran's employment at [redacted], [redacted], and from the U.S. Postal Service, Jamaica, NY from 2002 to 2004, and associate them with the claims file.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  The Veteran should be afforded a VA psychiatric examination to determine the etiology and, if feasible, date of onset of his current psychiatric disorder(s).  The claims folder and a copy of this remand should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  With supporting rationale, the examiner should provide a response to the following:  

a) Identify all current psychiatric diagnoses.  

b) Offer an opinion as whether it is at least as likely as not that the Veteran has a psychiatric disorder at present which had its onset in, or is otherwise related to service?  

c) Offer an opinion as whether it is at least as likely as not that any identified psychiatric disorder is proximately due to, the result of, or aggravated by the service-connected low back disability or migraine headaches.  If aggravated, the degree of aggravation should be quantified, if possible?  

In providing the opinions, the examiner should address the relevance, if any, of the July 1991 and January 1992 nursing notes concerning anxiety related to his back surgery in service.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the RO should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  After the requested development has been completed, the RO should readjudicate the merits of the claim.  This should include consideration of whether any identified psychiatric disorder is proximately due to or the result of, or aggravated by the Veteran's service-connected disabilities.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

